DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This office Action is in response to an application filed on 11/01/2021, in which claims 1, 4, and 6 - 11 excluding the currently cancelled claims, are pending and presented for examination.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A system, comprising: a memory; and a video engine communicatively coupled to the memory, the video engine including a memory module, a processing module, and a direct memory access (DMA) module, wherein the processing module is configured to program the DMA module to fetch a primary set of instructions from the memory to configure the DMA module to: receive a first set of video frames in a first format and a second set of video frames in a second format from the memory; access the memory module to load the first and second set of video frames to the memory module while the processing module is sleeping; receive a first set of processing instructions and a second set of processing instructions from the memory while the processing module is sleeping; access the memory module to load the first set of processing instructions and the second set of processing instructions to the memory module while the processing module is sleeping, and responsive to loading the first and second set of video frames to the memory module and receiving the first and second set of processing instructions, interrupt the processing module; and the processing module configured to: access the memory module to process the first set of video frames based on the first set of processing instructions; and access the memory module to process the second set of video frames based on the second set of processing instructions; wherein access to the memory module is staggered between the processing module and the DMA module such that the processing module is permitted to access the memory module during a first time period and the DMA module is permitted to access to the memory module during a second time period subsequent to the first time period; and wherein the processing module is not permitted to access the memory module during the second time period.

The Office Action previously rejected claims 1, 4, and 6 - 11 under 35 U.S.C. § 103( ) as allegedly being unpatentable over U.S. Patent Publication No. 2007/0103590 to Azar et al. (hereinafter "Azar") in view of U.S. Patent Publication No. 2007/0088868 to Barry et al. (hereinafter "Barry") in view of U.S. Patent No. 8,127,058 to Sha et al. (hereinafter "Sha") in view of U.S. Patent Publication No. 2009/0175381 to Bougard (hereinafter "Bougard").
Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims, namely the limitations: “wherein access to the memory module is staggered between the processing module and the DMA module such that the processing module is permitted to access the memory module during a first time period and the DMA module is permitted to access to the memory module during a second time period subsequent to the first time period; and wherein the processing module is not permitted to access the memory module during the second time period.” Therefore, all claims in this application are in condition for allowance. The assessment was based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487